KIRKPATRICK, Chief Judge.
The objections to interrogatories Nos. 3, 4 and 5 are sustained.
 Although it is well settled that an interrogatory is not objectionable merely because the opinion sought is not strictly relevant, in the evidentiary sense, to the issue in the case, it must be at least germane, that is, there must be at least some possibility of the answer leading to the discovery of relevant evidence. In the present case I can find nothing which indicates that the answers to these interrogatories will have even the remotest bearing upon the issue raised by the defendant's second defense. The defense is simply that the claims of the patent “disclose no invention and the same are invalid”. Interrogatories of a similar nature were sustained in General Motors Corporation v. California Research Corporation, D.C., 9 F.R.D. 568. In that case the pleadings raised the issues: (1) that the patentees were not the first inventors in that the subject matter was patented and described in this and foreign countries more than two years prior to the application, and (2) that the subject matter of the patents was in public use more than two years, etc. The relevancy and propriety of the interrogatories in such a case are, of course, at once apparent.
In the present case I can see no possible relationship between the dates asked for, namely, invention, first disclosure and first drawing, and the issue raised that the claims disclosed no invention.